Hawkins, Justice,
dissenting. I dissent from the ruling of the majority of the court for the reason that it is in conflict with *679Code § 102-102 (5), which provides: “A joint authority given to any number of persons, or officers, may be executed by a majority of them, unless it is otherwise declared.” There is no requirement under the “Housing Authorities Law” (Code, Ann. Supp., Chapter 99-11) that the power of eminent domain shall be exercised only by a Housing Authority composed of all five Commissioners provided for in the act, and under the Code section above referred to this power may' be exercised by three of such Commissioners, they constituting a quorum and majority. Code (Ann. Supp.) § 99-1112. See also Beall v. State, 9 Ga. 367 (1); City of Blakely v. Singletary, 138 Ga. 632 (75 S. E. 1054); Collins v. Collins, 157 Ga. 85, 87 (121 S. E. 218).
I am authorized to say that Mr. Chief Justice Duckworth concurs in this dissent.